Citation Nr: 0626629	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  98-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the left pubic and ischial ramus, currently rated 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
an increased (compensable) evaluation for his service-
connected fracture of the left pubic and ischial rami.  A 
subsequent RO determination in June 1998 increased the 
disability evaluation of the veteran's service-connected 
disability from noncompensable to 10 percent disabling.

This case was previously before the Board and, in January 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The status post fracture of the left pubic and ischial ramus 
is productive of no more than minimal, if any, functional 
impairment of the knee or hip.


CONCLUSION OF LAW

The criteria for an increased evaluation for status post 
fracture of the left pubic and ischial ramus have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received 
prior to enactment of the VCAA.  Given the foregoing, the 
Board finds that the notice letters dated in February 2005 
and June 2005 complied with the specific requirements of the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
Because of the Board's actions in this case there is no 
prejudice to the veteran in rendering a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

In January 1957 the veteran was involved in a motor vehicle 
accident in which he was thrown against a back door.  He 
presented to a service department treatment facility where 
clinical and radiological studies revealed a commuted 
fracture of the left pubic bone at the junction of the 
ischium as well as a fracture of the superior ramus of the 
left ischium in the region of the acetabular joint.  There 
was no artery or nerve involvement.  He was hospitalized for 
over two months.

On VA examination in December 1997, the veteran complained of 
left knee, hip and buttock pain.  On physical examination, 
there was full flexion, internal and external rotation of 
both hips and full flexion and extension of both knees.  
There was tenderness to palpation over the left gluteal area 
as well as in a generalized distribution over the left hip.  
An x-ray of the pelvis showed no evidence for acute fracture 
or dislocation but there appeared to be a post-traumatic 
deformity of the right pubis and ischium., and mild 
degenerative changes in the hips.

When examined by VA in May 1998, the veteran reported that he 
has continuing activity and weather-related pain and 
discomfort in his left hip.  On physical examination, the 
veteran was reported to be in no acute distress but to be 
ambulating with a slow deliberate gait.  Examination of the 
left knee demonstrated no evidence of any swelling, redness, 
increased temperature, effusion, or deformity. Range of 
motion of the left knee was from 0 degrees of extension to 
120 degrees of flexion.  There was mild joint line tenderness 
without crepitus on motion.  The veteran's hip showed no 
evidence of any swelling.  There was mild tenderness over the 
greater trochanter.  There was no crepitus or false motion.  
There was mild discomfort with internal/external rotation at 
the hip.

In April 2003 the veteran was afforded a VA physical therapy 
evaluation.  On this evaluation, it was reported that the 
veteran's active range of motion was grossly within normal 
limits in all controlled planes.  Manual muscle test of the 
lower extremities was grossly 5/5 in all controlled motions 
except for the bilateral hip flexion, bilateral knee flexion 
and bilateral dorsi flexion, which were all decreased 4+/5.  
The veteran was assessed as having decreased general strength 
in the lower extremities, bilaterally.

On VA examination in August 2003, the veteran complained of 
stiffness in his legs and difficulty walking.  On 
examination, it was noted that the veteran had decreased 
active range of motion with pain in the gluteal region, 
bilaterally.  On passive range of motion testing, hip flexion 
was from 0 to 100 degrees, hip extension was from 0 to 20 
degrees, adduction was from 0 to 20 degrees, abduction was 
from 0 to 35 degrees, external rotation was from 0 to 40 
degrees and internal rotation was from 0 to 20 degrees.  
Passive range of motion of the knees, bilaterally, was from 0 
to 140 degrees with pain.  On examination of the hips, 
Faber's test was negative.  The knee showed no signs of 
inflammation, redness or swelling and no mediolateral 
instability.  Anterior and posterior drawer test were 
negative.  Lachman tests were negative.  The veteran had 
localized tenderness on the bilateral gluteal area of the 
hip.  The veteran could walk with short-stepped gait with 
pain.  Myofacial pain syndrome in the gluteal region and 
post-traumatic deformity of the right (sic) ischium and pubic 
ramus secondary to a fracture in-service were the pertinent 
diagnoses.  

When examined by VA in August 2004, the veteran was noted to 
be able to ambulate and transfer without assistance, although 
slowly.  The veteran on physical examination was able to flex 
his hips to 100 degrees, bilaterally.  His knees had range of 
motion of 0 to 120 degrees, bilaterally.  The veteran's gait 
was stiff with decreased plantar flexion, dorsiflexion in 
bilateral ankles, and somewhat shuffling in appearance.  Hip 
flexion on the right was 4/5, with give way weakness.  On the 
left, hip flexion was 5-/5.  Bilateral knee extension was 
5/5.  Bilateral knee flexion was 5/5.  Knee reflex was 2+, 
bilaterally.

On his most recent VA examination in June 2005, the veteran 
reported left knee pain, weakness, stiffness, fatigability, 
and lack of endurance.  He also stated that he has periods of 
flare-ups which are not very significant in intensity, and 
occurred at night or with changes in the weather.  He said 
that when the flare-ups occur he is "dragging the left leg 
along."  He said that occasionally he uses a cane.  

On objective examination, his gait was noted to be somewhat 
stiff.  There was no evidence of postural abnormalities, 
fixed deformities or abnormalities of the musculature of the 
lower back, hips, and knee.  Range of motion of the left knee 
was 0-135 degrees.  There was no left knee effusion. There 
was minimal joint line tenderness and no deep patellar 
tenderness.  There was no abnormal tracking of the patella 
and no varus or valgus deformity.  There was normal strength, 
bilaterally.  Thigh measurements were 49 cm on the left and 
45 cm on the right.  Calf circumferal measurements were 36 cm 
on the left and 35 cm on the right.  There was no instability 
and Lachman's tests were negative.  There was no crepitus or 
leg length discrepancy.  As to DeLuca criteria, the veteran 
did 10 cycles in the air imitation of bicycle riding, which 
did not result in any increased pain, fatigue or lack of 
endurance.  

Examination of the left hip revealed that left hip range of 
motion was between 0- 110 degrees.  Extension was from 0-20 
degrees.  Adduction was from 0-15 degrees. Abduction was from 
0-30degrees.  External rotation was from 0-30 degrees. 
Internal rotation was from 0-20 degrees.  It was noted that 
the right hip had similar minor restrictions in motion.  On 
examination of the pelvis structures, negative compression 
testing was noted on anterior-middle, posterior, and 
mediolateral compression.  There were no visual deformities 
and no tenderness on direct compression of the ischial rami.  

An x-ray study of the left knee revealed no abnormalities.  
An x-ray study of the left hip revealed some age-related 
minor degenerative changes similar to the opposite right side 
hip.  The proximal femur revealed a mature heterotopic ridge 
along the shaft of the proximal to midshaft femur on the 
left.  X-rays of the ischial rami revealed malpositioned, 
minimally displaced inferioi and superior ramus fracture, 
well healed on the right side and possibly an undisplaced old 
fracture of the inferior ramus on the left side.  The 
diagnostic impressions were asymptomatic well-healed fracture 
of the ischial rami superior and inferior on the right with 
minimal displacement and well-healed left inferior ramus, 
normal left knee, minor age-related left hip degenerative 
arthritis, and asymptomatic left ectopic calcification along 
the shaft of the proximal to midshaft left femur.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2005).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

525
0
Hip, ankylosis of:

Unfavorable, extremely unfavorable ankylosis, the foot 
not reaching ground, crutches necessitated
9
0

Intermediate
7
0

Favorable in flexion at an angle between 20º and 40º 
and slight adduction or abduction
6
0
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005)

525
1
Thigh, limitation of extension of:


Extension limited to 5º
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2005)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
4
0

Flexion limited to 20º
3
0

Flexion limited to 30º
2
0

Flexion limited to 45º
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
2
0

Limitation of adduction of, cannot cross legs
1
0

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2005)

525
4
Hip, flail joint   
8
0
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005)

525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
8
0

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
6
0

Fracture of surgical neck of, with false joint
6
0

Malunion of:

With marked knee or hip disability
3
0

With moderate knee or hip disability
2
0

With slight knee or hip disability
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005)


525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  Full range of motion of the knee is defined 
as 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

The Board finds that the veteran's left pelvis disability 
does not warrant a higher rating under Diagnostic Code 5255.  
Although he complains that he has left hip pain and 
discomfort, it does not appear that he has sought VA 
treatment for this disability, and the veteran has not 
complained of this problem during treatment for other 
problems.  According to the VA examinations in April 2003, 
August 2003, and August 2004, his active range of motion of 
the left hip and left knee are grossly in normal limits or 
only minimally limited, causing little disability.  His most 
recent VA examination in June 2005 revealed no objective 
evidence of significant disability with left knee range of 
motion from 0 to 135 degrees (5 degrees short of full range), 
left hip flexion from 0 to 110 degrees (15 degrees short of 
full range), and left hip abduction from 0 to 30 degrees (15 
degrees short of full range).  X-rays of the left knee are 
normal.  X-rays of the left hip, show that his fracture 
residuals although minimally displaced, are well healed.  
Thus, a higher evaluation, which would require a showing of 
moderate impairment, is not warranted.

In reviewing other diagnostic codes applicable to the hip 
disability, none are pertinent in this case, as the veteran's 
left hip impairment does not result in limitation of motion 
sufficient to meet the standards under those codes.  However, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 10 percent under DC 5255.  The veteran has not 
identified any functional limitation, which would warrant a 
higher rating under any applicable rating criteria.  
Furthermore, objective evidence of pain, fatigue or lack of 
endurance was not demonstrated on testing accomplished on VA 
examination in June 2005.  As such, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for an increased rating under these 
circumstances.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned, and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  
Therefore a preponderance of the evidence is against the 
veteran's claim as to the thigh, and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002)

Furthermore, the Board has considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities have 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra- 
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for disability ratings in excess of those 
currently assigned for the veteran's disabilities.


ORDER

An increased evaluation for status post fracture of the left 
pubic and ischial ramus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


